Beasley, Judge.
Defendant appeals his conviction of attempt to commit aggravated oral sodomy. His lawyer filed a brief and appeared at oral argument, although in the conclusion of the brief he had requested permission to withdraw, citing Bethay v. State, 237 Ga. 625 (229 SE2d 406) (1976). He served a copy on his client. Although counsel did not advise defendant that he could raise any points he chose to, as required by Bethay, supra, the clerk notified defendant of his right to file a supplemental brief, and he did so, pro se.
After consideration of the matters raised in the briefs and after a thorough examination of the record and transcript to determine independently whether any ground asserted for reversal exists, we conclude that the appeal is without merit. The evidence warranted the verdict of a rational trier of fact. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979); Helton v. State, 166 Ga. App. 662 (305 SE2d 592) (1983). Refusal to give an orally requested charge on simple battery was not error. State v. Stonaker, 236 Ga. 1, 2 (222 SE2d 354) (1976).
Defendant’s ineffective assistance of counsel’s claim was not raised in the trial court, and we therefore decline to address its merits. Buie v. State, 254 Ga. 167 (5) (326 SE2d 458) (1985); Elliott v. State, 253 Ga. 417 (2) (b) (320 SE2d 361) (1984); Moore v. State, 254 Ga. 525, 532 (6) (330 SE2d 717) (1985); cf. Kornegay v. State, 174 Ga. App. 279 (329 SE2d 601) (1985). His other complaints relate primarily to credibility, which is solely within the province of the jury.
Therefore, we grant the motion to withdraw and affirm the conviction.

Judgment affirmed.


Deen, P. J., and Pope, J., concur.